Title: To John Adams from Roger Griswold, 29 January 1801
From: Griswold, Roger
To: Adams, John



Sir
Washington Jan. 29th 1801

A Gentleman who is a member of the Senate of the United States has informed me that you have done me the honour, to nominate me to the Senate, to fill the office of Secretary of War.
Without detailing to you the reasons which opperate conclusively upon my mind, but which can be of no importance except to myself, I deem it my duty, at this early period to inform you, that in case the Senate should ratify the nomination, it will be impossible for me to accept the appointment—and I take the liberty of saying that it would be extremely grateful to me if you would be pleased to withdraw the nomination—
With perfect respect I have the / Honour to be your Obednt. / Humble Servt.
Roger Griswold